       Having considered the concerns raised by other courts that have addressed similar cases,

and Strike 3’s motion requesting permission to initiate discovery to identify the Doe Subscribers,

the motion is GRANTED, subject to the following conditions and limitations.

       1.      Strike 3 may obtain from the clerk a subpoena to be served on the ISP
               through which the Doe Subscriber allegedly downloaded the copyrighted
               work, and may serve the ISP in accordance with Fed. R. Civ. P. 45. The
               subpoena may command production of documents and or electronically
               stored information (collectively, “Information”) identifying the Doe
               Subscriber. The subpoena shall have, as an attachment, a copy of the
               complaint filed in this lawsuit, and a copy of this Order.

       2.      After having been served with the subpoena, the ISP will delay producing
               to Strike 3 the subpoenaed Information until after it has provided the Doe
               Subscriber with:

               a. Notice that this suit has been filed naming the Doe Subscriber as the one
                  that allegedly downloaded copyright protected work;

               b. A copy of the subpoena, the complaint filed in this lawsuit, and this
                  Order;

               c. Notice that the ISP will comply with the subpoena and produce to Strike
                  3 the Information sought in the subpoena unless, within 30 days of
                  service of the subpoena, the Doe Subscriber files a motion to quash the
                  subpoena or for other appropriate relief in this Court. If a timely motion
                  to quash is filed, the ISP shall not produce the subpoenaed Information
                  until the Court acts on the motion.

       3.      The Doe Subscriber may move to quash the subpoena anonymously, but
               MUST PROVIDE his or her name and current address to the Clerk of the
               Court so that the Court may provide notice of the filings to the Subscriber.
               This may be accomplished by completing and mailing to the Clerk of the
               Court the attached form. This contact information will not be disclosed to
               the Plaintiff and will be used solely for the purposes stated above. The Court
               will not decide any motions until the Doe Subscriber has provided all
               required information.

                       If the Doe Subscriber fails to file a motion to quash the subpoena or
               for other appropriate relief within 30 days, the ISP shall provide to Strike 3
               the Information requested in the Subpoena within 14 days. Strike 3’s use of
               this Information shall be restricted as further provided in this Order.
               Pursuant to Rule 45(c), Strike 3 shall reimburse the ISP for its reasonable
               costs and expenses, including attorney’s fees, associated with complying
               with the subpoena and this Order.

                                                 3
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                             )
                                                    )
        Plaintiff,                                  )   Civil Case No. 8:19-cv-375-PX
                                                    )
v.                                                  )
                                                    )
JOHN DOE subscriber assigned IP address             )
69.251.47.68,                                       )
                                                    )
        Defendant.                                  )


              EX-PARTE NOTICE OF IDENTITY AND CURRENT ADDRESS

        I, (full name) ______________________________ am identified as the Doe Defendant

_______________________ in the above-captioned matter. I hereby advise the Clerk of Court that

my current address and telephone number are as follows:

_________________________________________________________________________________

________________________________________________________________________________.

Pursuant to the court's order, I understand that this information will be docketed as an ex parte

submission so that only court personnel, and not Plaintiff, will be able to view this information.




___________________                                             ______________________________
Date                                                            Signature




                                                   8
